Citation Nr: 1456123	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-26 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In connection with this appeal, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and acquired psychiatric disorder, to include PTSD,  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2010 rating decision, service connection for bilateral hearing loss and tinnitus was denied on the basis there was no evidence establishing a relationship between the Veteran's hearing loss and tinnitus and his active service, to include military noise exposure.

2.  In an unappealed July 2010 rating decision, service connection for PTSD was denied on the basis that the Veteran's purported in-service stressor did not involve combat and could not otherwise be verified.

3.  The evidence received since the June 2010 RO rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for hearing loss and tinnitus, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

4.  The evidence received since the July 2010 RO rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2010 RO rating decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The July 2010 RO rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and PTSD.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially filed claims for hearing loss and tinnitus in October 2005, which were denied in an April 2006 rating decision.  The Veteran filed a claim to reopen those claims in March 2010.  After a de novo review, the RO issued a decision in June 2010 that again denied service connection for hearing loss and tinnitus.  The rationale was there was no evidence linking the Veteran's active service to any hearing loss or tinnitus disability.  No additional evidence was received within a year of the decision.  The June 2010 RO decision was not appealed and is considered final. 38 U.S.C.A. § 7105.

With respect to the Veteran's claim for PTSD, service connection was denied in a July 2010 decision.  The basis of the denial was the evidence failed to show that the Veteran participated in combat and that the service department was unable to corroborate his purported in-service stressor.  No additional evidence was received within a year of the decision.  The July 2010 RO decision was not appealed and is considered final. 38 U.S.C.A. § 7105.

Evidence received since the June 2010 rating decisions includes a statement from the Veteran's spouse, who indicated that she had a change in the Veteran's hearing acuity during his active service.  The evidence pertaining to the service connection claim includes information that changes the time frame of the alleged in service stressor.  Both statements are new and material and sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a) , Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been presented, and the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a psychiatric disorder are reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran alleges that his PTSD is the result of him witnessing the death of a private that was under his tutelage.  He says he saw the service member killed when he was run over by a tank.  He testified that the incident occurred during the latter part of 1984 while he was stationed at Ft. Sill.  VA attempted to confirm the Veteran's reported in-service stressor.  However, the request was for unit records from 1985, which was due to the Veteran previously claiming that the accident occurred in the summer of 1985.  Based on the new facts/testimony of the Veteran, an additional search for records should be made.

In addition, the Veteran's wife reported that the Veteran exhibited PTSD symptoms since 1986, the year the Veteran left active service.  Such raises the question of direct service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran's wife and also reports that the Veteran has hearing loss been experiencing symptoms of hearing loss since service.  In that regard, while VA examination have provided negative opinions, none of the examinations has considered the Veteran's statements, and those of his wife, that he has been experiencing hearing loss since service.  They are competent to make such statements.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present hearing disability.  In addition, if the in-service stressor is verified, the Veteran should also be afforded a VA examination to determine the nature and etiology of any currently present PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While on Remand, the Veteran's complete treatment records should be obtained before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

2. Attempt to obtain unit records for the First Battalion, 17th Field Artillery from 1984.  The records should be reviewed for supporting documentation of an individual being run over during a training exercise, which lead to his death.  A search for records should also be conducted through any other appropriate channel, e.g. NARA and the NPRC. 

3. Conduct any additional development determined to be warranted in order to verify the Veteran's purported stressor.

4. Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file and pertain to his PTSD, particularly any outstanding evidence from either a VACM or private physician.

5. Schedule the Veteran for an appropriate examination by an examiner with sufficient expertise to determine the nature and etiology of any psychiatric disorder that the Veteran may have.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  

The examiner must provide an opinion as to whether the criteria to establish a diagnosis of PTSD under the DSM-IV have been met.  The stressor should be identified.

If a diagnosis of PTSD is not rendered, then the examiner should state whether it is as least as likely as not that the identified psychiatric disorder had its onset in service or is otherwise etiologically related thereto. Consideration should be given to the contention that the Veteran experienced PTSD-like symptoms during his active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. Then, schedule the Veteran for a VA audiology examination by an examiner with sufficient expertise to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The examiner must review the claims file and note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any bilateral hearing loss and/or tinnitus is related to noise exposure sustained in active service.  The examiner should also specifically comment on the clinical significance, if any, of threshold shift in the Veteran's hearing acuity during active service and whether it is related to his current hearing loss.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

7. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


